Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 8/09/2022.  Applicant has elected Group II, corresponding to claims 1-13. Invention Group I, corresponding to claims 14-17, is withdrawn from further consideration. 

Specification
The specification submitted 9/02/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 9/02/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/02/2020 has been considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  
The applicant recites “the third semiconductor layer is separated from the first semiconductor layer by a first distance in the second direction” however for clarity the examiner suggests “the third semiconductor layer is laterally offset from the first semiconductor layer by a first distance in the second direction”.
Claim 10 has essentially the same issue and the examiner’s suggestion to use different language is the same.
Appropriate correction is required.
		

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kubo (US # 20200006373).
	
Regarding Claim 1, Kubo teaches a semiconductor memory device (see Fig. 22 and corresponding text) comprising:
a plurality of conductor layers (146, 246); and
a first pillar (55), extending through the plurality of conductor layers, that includes a first columnar portion (above 170), a second columnar portion (below 170), and a middle portion (inside layer 170) interposed between the first columnar portion and the second columnar portion (shown), 
wherein a diameter (across the page horizontally) of the middle portion is larger than a diameter of the first columnar portion (shown) and larger than a diameter of the second columnar portion (shown), 
wherein the first columnar portion includes a first semiconductor layer (60, in the lower stack corresponding to layers 132) and a first charge storage layer (154), 
wherein the first charge storage layer is located between the plurality of conductor layers and the first semiconductor layer (shown), 
wherein the second columnar portion includes a second semiconductor layer (60, in the upper stack corresponding to layers 232) and a second charge storage layer (254), 
wherein the second charge storage layer is located between the plurality of conductor layers and the second semiconductor layer (shown), 
wherein the middle portion includes a third semiconductor layer (60, inside the layer 170), wherein the first semiconductor layer is in contact with the third semiconductor layer on a first side of the third semiconductor layer (shown at the bottom of layer 170), 
wherein the second semiconductor layer is in contact with the third semiconductor layer on a second side of the third semiconductor layer opposite to the first side (shown at the top of layer 170), 
wherein the second semiconductor layer and the third semiconductor layer are formed as a continuous film (shown formed as continuous layer 60L), and
wherein the first charge storage layer is spaced from the second charge storage layer (shown in Fig. 22).

Regarding Claim 2, Kubo teaches the semiconductor memory device according to claim 1, wherein the second semiconductor layer and the third semiconductor layer are formed of a first material that includes polycrystalline silicon ([0088-89]).

Regarding Claim 3, Kubo teaches the semiconductor memory device according to claim 2, wherein the polycrystalline silicon is undoped ([0088-89]).

Regarding Claim 4, Kubo teaches the semiconductor memory device according to claim 1, 
wherein the first pillar extends in a first direction (vertical), 
wherein the first columnar portion includes a first insulator layer (156) and a second insulator layer (152), 
wherein the second columnar portion includes a third insulator layer (256) and a fourth insulator layer (252), 
wherein the first insulator layer is spaced from the third insulator layer (shown in Fig. 22), 
wherein the second insulator layer and the fourth insulator layer are not in contact with each other (shown in Fig. 22), 
wherein, in the first columnar portion, 
the first semiconductor layer is in contact with the first insulator layer in a second direction (horizontal) intersecting with the first direction, 
the first insulator layer is interposed between the first charge storage layer and the first semiconductor layer (shown), and
the first charge storage layer is interposed between the second insulator layer and the first insulator layer (shown), and
wherein, in the second columnar portion, 
the second semiconductor layer is in contact with the third insulator layer in the second direction (shown), 
the third insulator layer is interposed between the second charge storage layer and the second semiconductor layer (shown), and
the second charge storage layer is interposed between the fourth insulator layer and the third insulator layer (shown).

Regarding Claim 5, Kubo teaches the semiconductor memory device according to claim 4, wherein the middle portion includes a fifth insulator layer (62) that is in contact with the third semiconductor layer (shown inside layer 170).

Regarding Claim 6, Kubo teaches the semiconductor memory device according to claim 5, wherein the first columnar portion includes a sixth insulator layer (62) that is in contact with the first semiconductor layer (lower tier), and
wherein the second columnar portion includes a seventh insulator layer (62) that is in contact with the second semiconductor layer (upper tier).

Regarding Claim 7, Kubo teaches the semiconductor memory device according to claim 6, 
wherein the first pillar extends in the first direction (shown), 
wherein the third semiconductor layer includes a first portion (top side extension) extending in the second direction, a second portion (bottom side extension) extending in the second direction, and a third portion (central portion connecting the other two portions) extending in the first direction and provided between the first portion and the second portion (shown), and
wherein the first portion and the second portion include portions facing the plurality of conductor layers in the first direction (shown overlapping in the vertical direction).

Regarding Claim 8, Kubo teaches the semiconductor memory device according to claim 7, wherein the second portion of the third semiconductor layer covers an upper end of the sixth insulator layer in the first direction (shown).

Regarding Claim 9, Kubo teaches the semiconductor memory device according to claim 7, wherein the third portion of the third semiconductor layer (central connecting portion) is separated from the first semiconductor layer (below layer 170) by a first distance in the second direction (shown).

Regarding Claim 10, Kubo teaches the semiconductor memory device according to claim 9, wherein the third portion of the third semiconductor layer (central connecting portion) provided in the middle portion is separated from the second semiconductor layer provided in the second columnar portion (above layer 170) by a second distance in the second direction (shown).

Regarding Claim 11, Kubo teaches the semiconductor memory device according to claim 9, wherein the first distance is equal to or greater than a total thickness of the first insulator layer (156), the first charge storage layer (154), and the second insulator layer (152) in the second direction (horizontal extension is shown).

Regarding Claim 12, Kubo teaches the semiconductor memory device according to claim 1, wherein each of intersection portions of the plurality of conductor layers and the first pillar functions as a transistor (shown).

Regarding Claim 13, Kubo teaches the semiconductor memory device according to claim 12, further comprising:
a plurality of second pillars (many pillars are shown in Fig. 22) that extend through the plurality of conductor layers, 
wherein each of intersection portions of the plurality of conductor layers and the plurality of second pillars functions as a transistor (shown; see also [0124]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached working Monday-Friday between 9 am and 6 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899